TOM GLAZE, Justbut I cite concurring.. I agree with the majority opinion, but I cite the case of State v. Scott, 289 Ark. 234, 710 S.W.2d 212 (1986), as added authority supporting the decision reached by this court. Gregory R. Larimore was convicted for murdering his wife, but we reversed that conviction. Larimore v. State, 309 Ark. 414, 833 S.W.2d 358 (1992). On remand, Larimore was again convicted, and this second murder conviction was affirmed. Larimore v. State, 317 Ark. 111, 877 S.W.2d 570 (1994). Larimore then filed a petition for postconviction relief under Ark. R. Crim. P. 37, which we denied as being untimely. Larimore v. State, 327 Ark. 271, 938 S.W.2d 818 (1997). However, after denying Rule 37 relief, the court reinvested the trial court with jurisdiction to hear Larimore’s petition for a writ of error coram nobis and to decide whether a writ should be granted. Id. at 282. On March 25, 1999, the trial court granted Larimore’s request for writ, ordered his conviction to be set aside, granted a new trial, and scheduled the new trial for June 22, 1999. On March 29, Larimore filed a motion asking that he be released on bond, and asserting that he should be treated as not having been convicted, but instead as one who has only been charged. The trial court correctly denied Larimore’s motion. The State appealed the trial court’s March 25 decision, so a nonconviction status cannot as yet be attributed to Larimore. The State’s pending appeal is docketed as CR99-618. Although Larimore submits the State has no right to appeal the trial court’s granting of a writ, this court has allowed such an appeal in State v. Scott, 289 Ark. 234, 710 S.W.2d 212 (1986) (coram nobis appeal by the State). In Scott, this court reviewed whether the trial court there abused its discretion in granting the writ and a new trial. The Scott court affirmed the trial court’s ruling, but it was only after that appellate decision was made that the defendant, Scott, was entitled to a new trial. In sum, because this court has recognized the State’s authority to defend its criminal judgment against collateral attack, I join with the majority court in affirming the trial court’s ruling finding Larimore ineligible for bail under Ark. R. App. P.—-Crim. 6(b)(3) (1999).